                  Case 1:17-cv-00124-LLS Document 176 Filed 06/21/21 Page 1 of 1

                                            United States of America
                                    FEDERAL TRADE COMMISSION
                                           Washington, DC 20580



Division of Advertising Practices
   Annette Soberats
202-326-2921; asoberats@ftc.gov


                                                            June 21, 2021

     VIA ECF
     Hon. Louis L. Stanton, U.S.D.J.
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

     RE:        FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al. (17-CV-00124-LLS)
                Proposed Stipulation to Extend Deadlines for Expert Discovery

     Dear Judge Stanton:

              Plaintiffs, the Federal Trade Commission and the People of the State of New York by
     Letitia James, Attorney General of the State of New York (“Plaintiffs”) and Defendants Quincy
     Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy Bioscience
     Manufacturing, LLC, and Mark Underwood (collectively, “Defendants”) (Plaintiffs and Defendants,
     collectively, “Parties”) hereby request that the Court enter the attached proposed stipulated order
     extending the deadlines for the Parties to exchange rebuttal expert reports and to complete expert
     discovery. As set forth in the proposed stipulated order, Plaintiffs submitted three initial expert
     reports, and Defendants submitted five initial expert reports. Plaintiffs need additional time to
     exchange rebuttal reports and to complete expert discovery due to the schedules of Plaintiffs’ experts
     and the large number of depositions that must be taken.


                                                            Respectfully,

                                                            /s/Annette Soberats
                                                            Annette Soberats, Attorney
                                                            Federal Trade Commission


     cc: All parties via ECF
